UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended June 30, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-53272 DÉCOR PRODUCTS INTERNATIONAL, INC. (F/K/A MURALS BY MAURICE, INC.) (Exact name of registrant as specified in its charter) Florida 20-8565429 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) No. 6 Economic Zone, Wushaliwu, Chang’an Town Dongguan, Guangdong Province, China (Address of principal executive offices) 0769-85533948 (Issuer's telephone number) 295 Northwest 89th Avenue Coral Springs, Florida 33071 (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer [ ]
